 1

 2                                     UNITED STATES DISTRICT COURT

 3                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 4

 5    KENNETH ALLAN ACQUAH,                               No. 2:19-cv-1470 JAM DB P
 6                        Plaintiff,
 7               v.                                       ORDER
 8    DAVID BAUGHMAN, et al.,
 9                        Defendants.
10

11           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

12   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

13   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14           On [date], the magistrate judge filed findings and recommendations herein which were

15   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

16   recommendations were to be filed within fourteen days. Plaintiff has not filed objections to the

17   findings and recommendations.

18           The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21           1. The findings and recommendations filed October 9, 2019 (ECF No. 14) are adopted in

22   full; and

23           2. Plaintiff’s claims against defendant Baughman are dismissed from this action.

24
     DATED: December 4, 2019
25
                                                     /s/ John A. Mendez____________                _____
26

27                                                   UNITED STATES DISTRICT COURT JUDGE

28
                                                          1
